36.	 First of all, Mr. President, I wish to congratulate you most cordially on your election to the highest office of the thirty-eighth session. This brilliant election is a well-deserved ratification of your talents and personal experience and of the role played by Panama and Latin America in the cause of peace and independence in the world.
37.	I warmly congratulate Mr. Imre Hollai, President of the thirty-seventh session, for his important contributions to the results achieved at that session in extremely difficult circumstances, thanks to his dynamic and skilful guidance of its work.
38.	The Secretary-General has worked tirelessly throughout the past year to promote a greater degree of understanding and compromise on difficult questions. He deserves our gratitude for all his inestimable contributions to the improvement of the international climate.
39.	I extend sincere greetings to Mrs. Indira Gandhi, Prime Minister of India, who, in her capacity as Chairman of the Movement of Non-Aligned Countries, brought us  the message of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi, and who has worked tirelessly to ensure that the thirty-eighth session would be crowned with success for the sake of peace, independence, democracy and social progress in the world.
40.	Finally, I wish to take this opportunity to extend best wishes and a warm welcome to Saint Chrisopher and Nevis, a new Member the United Nations.
41.	The current session is taking place against a background of very serious international tension. The horrendous threat represented by colossal arsenals of nuclear weapons weighs heavily upon mankind. The arms race is proceeding on an unprecedented scale and relations between the Soviet Union and the United States have become dangerously strained.
42.	Flashpoints around the world, particularly in Central America and Lebanon, are reaching the point of explosion. Military manoeuvres and demonstrations of force have occurred throughout the world—particularly in Central America, the Middle East and the Pacific- accompanied by interventions and threats of aggression and of a second lesson against the independence and sovereignty of peoples.
43.	The world economic crisis has grown worse. Trade and monetary wars have been unleashed. An unprecedented escalation of foreign indebtedness has led a number of developing countries to a state bordering on despair. The gap between the developed industrial countries and the developing countries is constantly growing wider, while the solution to the grave problems posed by international economic relations is still impeded.
44.	The three aforementioned fundamental aspects of the present international situation, being closely linked to each other and having a great influence on one another, are leading to a very serious, sensitive situation that could easily explode. All that is needed to lead the world into a global crisis with unforeseeable consequences is a single irresponsible act by a single statesman. Such a situation requires from all statesmen a high sense of responsibility towards world peace and security.
45.	Until late August 1983 mankind noted that there had been a little progress in relations between the United States and the Soviet Union and placed great hopes in future meetings between the leaders of the two countries. Suddenly, the South Korean aircraft incident produced a grave crisis in the world, cancelling the much-desired meetings between the United States and the Soviet Union and plunging this session into a stifling cold-war atmosphere. It is regrettable that civilian lives were lost in that incident. Civilians were used to cover up a far-reaching espionage venture, and their death has been used for political ends. Conscientious and thoughtful men ask why the United States authorities have used that aircraft incident to set in motion such an extraordinarily rapid reaction, together with an extremely thorough campaign of mass hysteria on a world-wide level, leading mankind to the threshold of a global crisis.
46.	It will be recalled that those now raising such a din over the spy plane affair were precisely the ones who completely fabricated the Gulf of Tonkin incident in August 1964 and used it as a pretext to launch their aggression against Viet Nam. The secret documents known as the Pentagon Papers, made public in 1968, have already fully exposed this gross act of treachery. It is therefore quite easy to understand how, in an atmosphere overheated by the South Korean aircraft incident, the United States Congress has adopted the largest peacetime military budget.
47.	It is true that the policy of the United States is one of tensions and crises—a policy dictated by the interests of its global strategy. The United States has declared that the period of detente in the 1970s was not profitable to it at all. Since the end of the 1970s, it has set in motion its policy designed to create tensions, undermine East- West detente and speed up the arms race to secure maximum economic and political advantages for itself. Protagonists of political adventurism are working overtime to revive anticommunist hysteria and rekindle tensions in the world in order to go back to the cold-war period and to the brinkmanship policies of the 1950s.
48.	In the economic sphere the United States is doing its utmost to preserve the current unfair world economic order. It is impeding the opening of North-South global negotiations and has caused the failure of the sixth session of the United Nations Conference on Trade and Development. It has maintained its refusal to sign the United Nations Convention on the Law of the Sea. It has sought to ensure its economic recovery to the detriment of all other countries.
49.	It is obvious that the United States is not prepared to enter into negotiations aimed at removing injustices in international economic relations, insisting stubbornly instead on using its economic superiority to compel the other countries to abide by the present world economic order.
50.	In the political and social spheres, who is it that invariably gives its blessing to all the pro-American dictatorial regimes around the world and opposes all the peoples of countries struggling for independence and freedom and against social injustices? Who invariably supports Israel against the Palestinian and Arab peoples? Who backs the apartheid regime against the South African and Namibian peoples, Angola, Mozambique and other front-line States? Who persists in supporting the bloodthirsty Pinochet clique against the Chilean people? 

Who supports the bloodthirsty junta in El Salvador against the Salvadorian people? Who has been threatening the Republic of Cuba, the Republic of Nicaragua and the Socialist People's Libyan Arab Jamahiriya? The answers to all those questions are henceforth perfectly dear to all.
51.	Striving to maintain its economic and political interests throughout the world to the detriment of those of other peoples, the United States inevitably runs into the dynamic opposition of those peoples. But it does not wish to enter into negotiations to resolve world political and economic problems on the basis of respect for the independence and sovereignty of other countries. Its basic policy is the big stick and the carrot—but mainly the big stick. The most striking and clearest manifestation of that policy could be seen in the Viet Nam war.
52.	The United States ranks first in the world in terms of gross national product and the Soviet Union comes second, its gross national product accounting for only 60 to 70 per cent of that of the United States. With its economic and technological superiority, the United States is the only one which can make a large budgetary allocation for military expenditures to guarantee its military superiority in the world. Its 1984 military budget will be the largest ever in peacetime and the largest in the world. With a much lower gross national product than that of the United States, the other countries cannot spend a comparable amount on the arms race. At present the United States is inventing a supposed Soviet military superiority, just as it thought up the supposed missile gap in the early 1960s in order to force Congress to agree to a reckless increase in military expenditure.
53.	Acceleration of the arms race has thus proved to be a long-term United States policy, even during the 1950s when it had a monopoly and superiority in the nuclear field. That is precisely what brought the negotiations on the limitation and reduction of strategic arms and of medium-range missiles to a stop. That is also what has created tension throughout the world.
54.	With present-day nuclear arsenals and the arms race, mankind finds itself on the brink of a catastrophe which would spell its own extinction. The general debate during the past days in the General Assembly has brought to light the profound concern of the international community as a whole as to the urgent need to prevent the nuclear arms race from getting out of hand and reaching the point of no return.
55.	The socialist countries, non-aligned countries, pence-loving Governments and all peoples throughout the world at this very moment are working hard to strengthen their solidarity and their determination to defend peace. Together, and solidly united, they are certain to confront successfully the danger of a nuclear war of extermination. The Socialist Republic of Viet Nam wishes it to be known that it fully supports the proposals of the socialist countries, the non-aligned and other peace-loving countries designed to put an end to the arms race, to promote disarmament, to prevent a nuclear war and to preserve world peace.
56.	While they are committed to the prevention of a new world war, the peoples of all countries will have to struggle with equal vigour against local wars. Since the end of the Second World War the international community as a whole has been able to enjoy the longest period of peace in this century. But, notwithstanding the absence of a world war in the last four decades, the quantity of bombs and ammunition used during that period of peace against the struggles for independence and freedom of the peoples of Asia, Africa and Latin America has reached a record in this century. The quantity of bombs and ammunition used in the Viet Nam war alone far exceeded the amount used in both world wars combined— and that is not taking into account the quantity of weapons and ammunition used in the war of aggression against Korea and the wars waged by Israel against the Arab peoples and by Pretoria against the South African and the Namibian peoples and against the front-line countries. What is particularly dangerous is that the United States authorities are using their absolute military superiority to intimidate, threaten, directly intervene in and commit aggression against the countries struggling for independence and freedom, countries whose military forces are many times weaker than those of the United States.
57.	At the end of the Viet Nam war the United States said that it would make sure that it never became involved in a second Viet Nam. After the Korean war it said that it would not get involved in another war on the Asian continent. However, 10 years later it set in motion the Viet Nam war, a war on the Asian continent which was more bloody than the Korean war. The Viet Nam war ended 10 years ago, but the United States is now busily engaged in precisely the same conduct as got it into the Viet Nam war in the first place.
58.	At the beginning of the 1960s, the United States Government slandered Viet Nam, accusing it of being a tool of the Soviet Union and China, and criticized the struggle of the Vietnamese people for independence and freedom as being communist expansionism. The United States set itself the duty of defending the so-called free world. Now it is also criticizing the struggle for independence and freedom of the peoples of Nicaragua, El Salvador and other countries in Central America and the Caribbean as communist expansion and East-West rivalry. The United States Secretary of Defense has declared that a military victory will have to be won and the boundaries of the free world clearly drawn in Central America.
59.	It is evident that the fabrications about  Communist aggression  are designed to falsify the essence of the struggle for independence and freedom of the peoples of Central America and to provide a pretext for intervention and aggression. It is regrettable that the Chinese authorities have echoed those falsifications by affirming that the two super-Powers are gradually involving Central America in their rivalry and confrontation.
60.	Everyone recalls that international public opinion in general and public opinion in the United States vigorously condemned the Viet Nam war. Efforts are now being made, however, to depict that war as a noble cause in order to stir up great-Power chauvinism and impel young Americans into a second Viet Nam war.
61.	Twenty years ago the United States authorities set in motion the process by granting military assistance to the puppet administration of South Viet Nam and sending military advisors to train the troops. They sent the Seventh Fleet to parade and manoeuvre up and down the coast of Viet Nam. Now they have been taking identical steps in Central America.
62.	In Viet Nam at the time, having sent the Seventh Fleet, the United States authorities fabricated the Gulf of Tonkin incident as a pretext for bombing North Viet Nam and sending air force and missile units to South Viet Nam. Then they invoked the need to defend the air bases and the missile bases and sent the Marines to South Viet Nam.
63.	Step by step they escalated their claims from the right of Marines to defend themselves if attacked to their right to attack whatever they felt was a potential danger. 

Here we have the famous logic of military escalation which led the United States into the bloody Viet Nam war. Each of those actions, unfortunately, is now being repeated in Central America and Lebanon.
64.	It is necessary to put an end to acts of intervention and aggression in Central America, the Middle East and other regions of the world while there is still time.
65.	Viet Nam fully supports the just struggle of Cuba, Nicaragua, Grenada and Suriname and that of the peoples of El Salvador and Puerto Rico and other Latin American peoples for peace, independence, sovereignty and territorial integrity. We welcome the six-point position of the Government of Nicaragua and the efforts of the Contadora Group to find a peaceful solution to the problems of Central America.
66.	Viet Nam fully supports the struggle of the Arab peoples, in particular that of the Palestinian people under the leadership of the Palestine Liberation Organization [PLO], its authentic and legitimate representative, against the Israeli aggressors. We fully support the struggle of the people of South Africa under the guidance of the African National Congress and of the people of Namibia under the leadership of the South West Africa People's Organization	as well as the struggles of Angola, Mozambique and other front-line countries, against the apartheid regime of South Africa. We fully support the struggle of the people of Western Sahara under the leadership of POLISARIO for the exercise of their right to self-determination.
67.	We fully support the struggle of the Korean people to bring about the withdrawal of United States troops from South Korea and for the peaceful reunification of their country, and the struggle of the people of Cyprus to recover their sovereignty and territorial integrity. We fully support the struggle of the people of Afghanistan in defence of the gains of their April revolution.
68.	During the last four decades South-East Asia has been the only region of the world ravaged by uninterrupted wars, the bloodiest of which was the Viet Nam war. At present the region is still without peace and stability. This distressing situation has profound historic roots. For 2,000 years those in power in China always considered South-East Asia their traditional sphere of influence, with Viet Nam in particular as their main object of conquest. Since the thirteenth century Thai people have moved south from southern China and invaded the greater part of the Khmer Empire of the Angkor period and of the Lao Kingdom to found the present Kingdom of Thailand. For almost 10 centuries Thailand considered Kampuchea and Laos to be its vassal States and three times committed aggression against Viet Nam.
69.	More recently, in the last four decades, Thailand has become the main ally of militarism, colonialism and imperialism against the three Indo-Chinese countries.
70.	For its part, throughout that same period China has persistently pursued its aim of subjugating the three Indo- Chinese countries, while at the same time seeking compromises with France and the United States to the detriment of those Indo-Chinese countries.
, 70. For the past five years China and Thailand, the traditional expansionists and hegemonists with designs on the countries of Indo-China, have acted in collusion with each other to again oppose the three Indo-Chinese countries, with the complicity of the United States and Japan, the former aggressors in Indo-China. 71. It is well known that the three Indo-Chinese countries are the victims of aggression. They have never in their history invaded China or Thailand or any other country. Of course there are problems among the three countries as a result of historical factors, but they are insignificant compared with the crimes committed against them by China and Thailand in the past. The past hundred years in particular have linked the destinies of these three peoples more closely. They shared the same colonial fate and have all been the victims of foreign aggression and of the atrocities of Pol Pot. They have joined in a long struggle to regain and safeguard the independence of the three countries and to help the Kampuchean people to rid themselves of the genocidal Pol Pot regime.
72.	Vietnamese volunteers have on three occasions gone to Kampuchea to fight side by side with the Kampuchean people against the colonialists, the imperialists and the genocidal gang of Pol Pot, China's henchman. Twice they have withdrawn from Kampuchea. This time as well the Vietnamese volunteers will withdraw when the security of the People's Republic of Kampuchea is assured.
73.	The Kampuchean issue, as well as the question of peace and stability in South-East Asia, in essence involves China's policy of making use of Pol Pot's supporters and acting in collusion with Thailand against the three countries of Indo-China.
74.	In their last war against Viet Nam, the American troops led the aggression and the troops of Thailand and South Korea followed them. The United States was clearly exposed as the aggressor. Now China is hiding in the background, behind the scenes. It is using Pol Pot and pitting the countries of the Association of South-East Asian Nations P4SR4A/}, with Thailand in the fore, against the three Indo-Chinese countries. It is an open secret that Pol Pot is an agent of China, maintained and supplied by China. It is clear that China is now the main obstacle to a peaceful solution in South-East Asia.
75.	In an attempt to cover up its expansionist and hegemonistic policy in South-East Asia, China fabricated the so-called Soviet and Vietnamese expansion in the region. After Viet Nam and the People's Republic of Kampuchea had twice undertaken the progressive annual withdrawal of Vietnamese volunteers from Kampuchea, the Peking authorities spread new slanders about a supposed dispatch of massive numbers of Vietnamese civilians in an attempt to vietnamize Kampuchea.
76.	Everyone knows that the civilian Vietnamese formerly residing in Kampuchea suffered two atrocious massacres, first by Lon Nol and then by Pol Pot, and have been reduced to one tenth their former number, so that they now constitute a smaller group than the persons of Chinese origin living in that country.
77.	It is also well known that there are over 20 million persons of Chinese origin in South-East Asia. These people have a considerable hold on the economies of many countries of the region, and a country was created with a population that is primarily of Chinese origin. For South-East Asia, the Chinese threat comes not only from China, but from within the countries of the region as well.
78.	Any effective solution must lead to the termination of the absolutely intolerable state of affairs in which the three Indo-Chinese countries have for the past 40 years constantly been the victims of aggression and intervention, and must guarantee a lasting peace and the independence and sovereignty of all the countries of Southeast Asia free of any outside interference. On the other hand, any solution favouring only one party would not solve any problem and could never bring about peace and stability in the region. Such a solution would be unacceptable.
79.	The position of the three Indo-Chinese countries can be clearly stated as follows. First, the total withdrawal 
of the Vietnamese volunteers from Kampuchea will be carried out concurrently with the complete cessation of the Chinese threat, of the use of Pol Pot supporters to impede the recovery of the Kampuchean people, and of the use of Thai territory against the three Indo-Chinese countries, concurrently with the disarming of the supporters of Pol Pot and the punishment of the genocidal Pol Pot criminals. The People's Republic of Kampuchea and the Socialist Republic of Viet Nam have decided to withdraw some of the Vietnamese volunteers from Kampuchea each year and will effect a total withdrawal once the peace and security of Kampuchea are assured. Secondly, the countries of Indo-China and China should sign a treaty of non-aggression and non-interference in each other's internal affairs. The two groups of countries, Indo-China and ASEAN, will agree on establishing a zone of peace and stability in South-East Asia, based on the ASEAN proposal for a zone of peace, freedom and neutrality and on the proposal of the Indo- Chinese countries. Thirdly, all countries must respect the sovereign right of the Kampuchean people to determine their own affairs. Fourthly, all sides should acknowledge some form of international guarantee for the agreements reached.
80.	The position of the ASEAN countries is to demand that Viet Nam unilaterally withdraw all its troops from Kampuchea, while China, Thailand and the Pol Pot clique are left free to act. This would mean that the Pol Pot clique, recognized by the United Nations as the legal Government, would have the right to reimpose its genocidal rule on the Kampuchean people. The Pol Pot clique would continue to serve as China's instrument in carrying out its hegemonist policy against the three Indo-Chinese countries. During the past 40 years in South-East Asia Thailand has always allied itself with the aggressor and its territory constantly has been used as a base for foreign intervention and aggression against the three countries of Indo-China. These three countries, Kampuchea in particular, have been the constant victims of those aggressions and interventions. The ASEAN countries demand that Kampuchea be neutralized, while Thailand and some other ASEAN countries continue freely to put themselves at the service of foreign aggression and intervention against the three Indo-Chinese countries. This would clearly tie the victim's hands while encouraging the aggressor, a completely unacceptable demand.
81.	From 1945 to 1975 foreign Powers imposed 30 years of war on the three countries of Indo-China, which were fighting for independence and freedom. But they were doomed to failure.
82.	In the past five years China, in collusion with the United States and Thailand, has forced ASEAN countries to adopt a policy of confrontation and pressure in all spheres, military, economic and diplomatic, against the three Indo-Chinese countries with the intent of imposing a solution benefiting only China, the United States, Thailand and other ASEAN countries. That policy has jeopardized peace and stability in South-East Asia and has further sharpened the memory of the crimes they have committed against the Indo-Chinese people throughout history, as well as during the past 40 years.
83.	That policy too has failed. It is now high time to end the confrontation and to settle peacefully all the differences on the basis of equality and mutual respect. The countries of Indo-China are pleased to note the gradual steps towards a dialogue which reflect the common desire to end the confrontation and to enter into negotiations. It is regrettable that only China rejects all the proposals by Viet Nam for an end to the conflict and the resumption of negotiations between the two countries.
China has also rejected the proposals of the three Indo- Chinese countries for trades of mutual non-aggression and non-interference. China has invaded Viet Nam and is still threatening to teach Viet Nam a second lesson. This is the clearest example of Chinese hegemonism. In our time all countries, large or small, are equal. There are neither master countries nor pupil countries, neither mother countries nor child countries. Such concepts belong to the realm of the pipe dreams of the former Chinese emperors.
84.	China claims that the so-called Kampuchean problem is a matter between Viet Nam and ASEAN. If that is so, why does China oppose dialogue between the ASEAN countries and those of Indo-China? If that is so, why does China consider the Kampuchean problem to be the main obstacle to the normalization of Sino-Soviet relations and demand that the issue be discussed with the Soviet Union instead of leaving it for the ASEAN and Indo-Chinese countries to discuss among themselves?
85.	On two occasions China has negotiated, first with France in 1954 for a solution to the Indo-Chinese war, at the expense of the three Indo-Chinese countries; and in 1971-72 with the United States for a solution to the Viet Nam war, again at the expense of the same three countries. At present China, pursuing its hegemonistic policy, also at the expense of the Indo-Chinese countries, seeks to negotiate a solution to the Kampuchean problem. The Soviet Union, however, has categorically rejected this attempt.
86.	At the present time there are two different approaches in the search for a solution to the South-East Asia problems, including the Kampuchean issue. They are reflected respectively in the resolutions of the United Nations and the declarations of the summit conferences of the Movement of Non-Aligned Countries.
87.	In the last four years, the United Nations has adopted some erroneous resolutions concerning the admission of the Pol Pot clique into the United Nations and on the so-called Kampuchean question. On the one hand, these resolutions have recognized the genocidal Pol Pot clique, and on the other have supported the erroneous positions of only one side, thus opposing the rebirth of the Kampuchean people, the interests of the Indo-Chinese countries and the cause of peace in Southeast Asia. That is why these resolutions remained a dead letter. If the United Nations persists in this erroneous course it will only become more deeply involved in the impasse over the Kampuchean issue.
88.	As a founding Member of the United Nations and a permanent member of the Security Council, China has emphatically called for the enforcement of United Nations resolutions on Kampuchea. One may recall that in 1950 China sent one million Chinese volunteers to help the Korean people fight United States aggression. The United States used its majority at the United Nations to have the General Assembly adopt resolutions 498 (V) of 1 February 1951 and resolution 500 (V) of 18 May 1951, condemning China as an aggressor in Korea and demanding the complete withdrawal of the Chinese armed forces from Korea and appealing for an embargo against the People's Republic of China. China rightly rejected these resolutions, and Viet Nam, the socialist countries and other peace-loving countries in the world firmly supported the Chinese position at that time. Now, however, having committed aggression against Viet Nam on its south-east flank through the Pol Pot clique, and along its northern frontier with a 600,000-man army, China has also had recourse, acting in connivance with the United States, to the majority at the United Nations to push through 
erroneous resolutions, this time condemning the Vietnamese volunteers for having come to help the Kampuchea people. By so doing, paradoxically China has repeated at the United Nations what the United States did at one time against China itself. We find that it is improper for a great power like China to adopt such a thoughtless attitude towards an international organization such as the United Nations.
39. For their part, most of the ASEAN countries, which had participated directly or indirectly in the United States war of aggression in Viet Nam, are now working hard, together with the United States and China, to demand that Viet Nam should apply erroneous United Nations resolutions on Kampuchea. However, they are supporting the occupation and annexation of East Timor by Indonesia and that country's refusal to apply Security Council resolutions 384 (1975) and 389 (1976), as well as resolutions adopted invariably since 1975 by the General Assembly on the question of East Timor. Similarly, they have supported Indonesia's rejection of decisions taken on East Timor by various summit conferences and ministerial conferences of the non-aligned countries.
90.	While the United Nations has adopted erroneous resolutions on Kampuchea, in the last four years the movement of Non-Aligned Countries has come to adopt judicious positions with regard to the representation of Kampuchea and the situation in South-East Asia, including Kampuchea, at its Sixth Conference of Heads of State or Government, held at Havana in 1979, and at its Seventh Conference, at New Delhi in 1983, as well as at its various conferences of foreign ministers since 1981. These conferences of non-aligned countries decided to leave Kampuchea's seat vacant since 1979 and endorsed a comprehensive solution for all the questions of Southeast Asia, including that of Kampuchea. These decisions were adopted unanimously, and the two groups of countries of South-East Asia, that is ASEAN and Indo-China, welcomed them and accepted them.
91.	We now find ourselves, therefore, in the presence, on the one hand, of United Nations resolutions on Kampuchea which support one group of countries in Southeast Asia and oppose the other, and on the other hand, of the resolutions of the Non-Aligned Movement, which have been adopted by both parties. Given this situation, we feel that the only path to follow is that of helping the two groups of countries of South-East Asia to embark upon negotiations based on the principles of equality and mutual respect and on the basis of the resolutions of the Non-Aligned Movement.
92.	The international community, and in particular the peace-loving countries, and the countries of Asia, Africa and Latin America, which have recently thrown off the colonial yoke, place great hopes in the United Nations in the quest for peace, stability and justice. However, as the Secretary-General has rightly observed in his report on the work of the Organization, 1983 is  a frustrating year ... for those who believe that the United Nations is the best available international instrumentality to achieve these ends .
93.	These observations of the Secretary-General prove to be judicious with regard to the role played by the United Nations with regard to South-East Asia, not only in 1983 but throughout the entire history of that region in the 38 years of the Organization's existence.
94.	The realities of those 38 years have amply demonstrated the impotence of the United Nations in the face of uninterrupted wars of aggression with great bloodshed which have been waged against the three Indo-Chinese countries, even though those wars were condemned by many States Members of the United Nations.
95.	Since 1943, the majority of the Members of the United Nations have remained silent while tens of millions of tons of bombs and munitions were being dropped by the aggressors on the territories of Indo-Chinese countries. Not only were the aggressors not punished, but they are still sitting in the seats of permanent members of the Security Council while their victims remain outside the Organization and do not benefit from its protection.
96.	It should be noted that four countries, permanent members of the Security Council, have committed aggression against the three countries of Indo-China. The Soviet Union is the only permanent member of the Security Council which has, with all other peace-loving countries, invariably supported our struggle for national independence.
97.	In the last five years China has pressured the majority at the United Nations into opposing the Indo-Chinese countries. Instead of raising high the banner of the protection of human rights, the United Nations has recognized the genocidal Pol Pot criminals, the very ones who should have been judged and punished by an international court similar to the Nuremberg tribunal.
98.	Viet Nam, a Member of the United Nations, sincerely hopes that peace and stability in South-East Asia will be achieved with the active participation of the United Nations. We do not at all want to have peace and stability restored in that region without the participation of the United Nations, or even less, over the opposition of a majority of the United Nations.
99.	We do not oppose the United Nations. But there is certainly a problem, created by the United Nations itself, which is that the Organization recognizes the illegal Pol Pot clique and opposes the right to life of the more than half of the Khmer nation that managed to escape genocide. Moreover, virtually all the humanitarian assistance to Kampuchea has been going to the genocidal criminals, to help them sabotage the renaissance of the Kampuchean people.
100.	That explains why all solutions in regard to Kampuchea undertaken so far within the framework of the United Nations must, paradoxically, be based on the premise of the legality of the criminal Pol Pot clique. If the United Nations persists in its current course, the question of peace and stability in South-East Asia will be resolved outside the framework of the Organization. That will not be a happy precedent for the United Nations; far from it. Let it be recalled in this respect that the first Indo-China war, and the second, were settled outside the United Nations. In any case, the three Indo- Chinese countries highly appreciate the role and personal contributions of the Secretary-General to the promotion of understanding among the countries of the region.
10. Since the victory of the Russian Revolution, the world has witnessed the emergence of countries with differing social systems, and hundreds of countries have been freed from colonialism and have become independent. That is the law of historical development. Certain statesmen who are very fond of boasting loudly about freedom and diversity in their countries are nevertheless unable to accept diversity and freedom in the world. They would like to keep intact the old world order, and they use force towards that end.
102. Hot wars, like the Second World War and the Viet Nam war, and cold wars such as those of the fifties, sixties and eighties are all powerless to thwart these historical developments. The gunboat policy of past centuries, which has become completely anachronistic, can lead only to failure. 

103.	There is only one path — the peaceful coexistence of countries with differing social regimes, respect for the right of peoples to self-determination, and the peaceful settlement of differences on the basis of equality and mutual respect.
104.	That is true of international problems as much as it is of regional problems. It is true also of the problems of South-East Asia.
